             Case 1:20-cv-10591-RA Document 20
                                            19 Filed 08/02/21
                                                     07/30/21 Page 1 of 2




GEORGIA M. PESTANA                                                                       MARTIN BOWE
Acting Corporation Counsel
                                         THE CITY OF NEW YORK                          Tel.: (212) 356-0894
                                         LAW DEPARTMENT                               mbowe@law.nyc.gov
                                                                                      Cell: (646) 498-7178
                                             100 CHURCH STREET
                                             NEW YORK, NY 10007




                                                                      July 30, 2021

VIA ECF
Hon. Ronnie Abrams
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

                   Re:       H.W. obo M.W. v. N.Y.C. Dep’t of Educ., 20-cv-10591(RA)(SDA)

Dear Judge Abrams:

         I am Senior Counsel in the office of Acting Corporation Counsel, Georgia M. Pestana,
supervising attorney for Defendant in the above-referenced action, wherein Plaintiff seeks solely
attorney’s fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et seq. (“IDEA”), as well as for
this action.

        I write to respectfully request a three week extension of Defendant’s time to file
opposition to the pending motion for attorneys’ fees and costs, from today (July 30, 2021) to
August 20, 2021. We apologize for the lateness of this request (explained below) and the
inconvenience to the Court. Plaintiff does not consent to this request. This is the second request
for an extension of this deadline. The first request was made on July 15, 2021 and granted by
Your Honor on July 16, 2021.

       The need for this additional time arises due to the recent and sudden inability of the now-
formally assigned attorney to continue working, due to personal emergency circumstances. In
seeking Plaintiff’s consent, I explained this to the attorney representing Plaintiff, Kevin
Mendillo, by text message at 1:11 a.m. this morning, by voicemail, and then by email on which I
copied the managing partner, Andrew Cuddy. As of the filing of this letter, I have not received
any response from Mr. Mendillo (who typically extends every courtesy, and whom I assume is
perhaps occupied at a hearing today), but did receive a rather impolite email response from Mr.
          Case 1:20-cv-10591-RA Document 20
                                         19 Filed 08/02/21
                                                  07/30/21 Page 2 of 2


Cuddy, who declined to consent, and accused the Defendant of misrepresenting the reason for
this request, and accused Defendant of intending to cause delay.       After further email
communication between Mr. Cuddy and me, he emailed and asked that I present Plaintiff’s
position as follows:

               Plaintiffs have taken the position that this request should be left to the discretion
               of the Court due to its late and non-specific nature.

        Unfortunately, Mr. Thayer’s sudden inability to continue work due to emergency
circumstances has required that his cases be reassigned and has caused administrative difficulties
(due to, among other reasons, his extremely heavy caseload), including that this case and
pending motion will need to be reassigned. My office intends to accomplish that reassignment
early next week, and attorney will be able to file opposition papers by the requested date.

       Therefore, Defendant respectfully requests that its time to file opposition papers be
extended to August 20, 2019, with Plaintiff's reply, if any, due September 10, 2021.

       Thank you for considering this request.

                                                      Respectfully submitted,

                                                              /s/
                                                      Martin Bowe, Esq.
                                                      Assistant Corporation Counsel

cc:    Kevin Mendillo, Esq. (via ECF)




                                                      Application granted. The opposition to the motion to dismiss
                                                      shall be filed no later than August 20, 2021, while the reply shall
                                                      be filed no later than September 10, 2021.
                                                      SO ORDERED.




                                                      ___________________
                                                      Ronnie Abrams, U.S.D.J.
                                                      August 2, 2021




                                                                         -2-
